UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MCALLEN MATHURIM, a/k/a McAllen Mathurin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:05-cr-00095-HCM)


Submitted:   August 18, 2006             Decided:   September 6, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sterling H. Weaver, Sr., WEAVER LAW OFFICES, Portsmouth, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Andrew M.
Robbins, Special Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              McAllen Mathurim appeals his conviction of one count of

felon in possession of a firearm and ammunition, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2000).              On appeal, Mathurim argues

that the district court erred in denying his motion for judgment of

acquittal because the evidence was insufficient to sustain the

jury’s verdict.        We affirm.

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.           United States v. Beidler, 110 F.3d 1064,

1067   (4th    Cir.    1997).   “[A]n     appellate   court’s     reversal    of   a

conviction on grounds of insufficient evidence should be confined

to   cases    where    the   prosecution’s       failure   is   clear.”      United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                       A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.             Glasser v. United States, 315 U.S.

60, 80 (1942).        In determining whether the evidence in the record

is substantial, we view the evidence in the light most favorable to

the government, and inquire whether there is evidence that a

reasonable finder of fact could accept as adequate and sufficient

to   support    a     conclusion    of    the    defendant’s    guilt     beyond   a

reasonable doubt.        United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).           We do not review the credibility of the

witnesses and assume that the jury resolved all contradictions in




                                         - 2 -
the testimony in favor of the government.             United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

             The elements of a violation of § 922(g)(1) are that:

“(1)   the   defendant    previously     had   been   convicted      of   a   crime

punishable by a term of imprisonment exceeding one year; (2) the

defendant knowingly possessed . . . the firearm; and (3) the

possession was in or affecting commerce, because the firearm had

traveled in interstate or foreign commerce.”                 United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                      Mathurim

stipulated to a prior felony conviction and to the interstate or

foreign commerce element, disputing only the knowing possession

element.      Possession    may   be    actual   or   constructive.           United

States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).              A person has

constructive possession of an item if he knows of its presence and

exercises or has the power to exercise dominion and control over

it.    United States v. Scott, 424 F.3d 431, 435 (4th Cir.), cert.

denied, 126 S. Ct. 779 (2005).           Possession may be established by

circumstantial evidence.          United States v. Nelson, 6 F.3d 1049,

1053 (4th Cir. 1993).           Our review of the record leads us to

conclude that the evidence presented to the jury was sufficient to

prove that Mathurim possessed the firearm in question.

             We therefore affirm Mathurim’s conviction and sentence.

We    dispense   with    oral   argument   because     the   facts    and      legal




                                       - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -